Exhibit 10.1

IRIDIUM COMMUNICATIONS INC.

2012 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE PROGRAM

ADOPTED: FEBRUARY 21, 2013

1. Purpose. The Iridium Communications Inc. Performance Share Program (the
“Program”), established under the Iridium Communications Inc. 2012 Equity
Incentive Plan (the “2012 Plan”), is intended to provide equity incentive
compensation to individuals who make a significant contribution to the
performance of Iridium Communications Inc. (the “Company”). Program objectives
are to: (i) focus key Employees on achieving specific performance targets;
(ii) reinforce a team-oriented approach; (iii) provide significant award
potential for achieving outstanding performance; and (iv) enhance the ability of
the Company to attract and retain highly talented and competent individuals.

2. Definitions.

Defined terms not explicitly defined in this Program but defined in the 2012
Plan will have the same definitions as in the 2012 Plan.

(a) “Actual Award” means the number of Shares ultimately credited to a
Designated Participant under the Program at the end of a Performance Period
based on achievement of applicable Performance Goals and Other Performance
Goals, which may be subject to a subsequent additional vesting period set forth
in the Award Agreement approved for use by the Committee under the Program.

(b) “Board” means the Board of Directors of the Company.

(c) “Certification Date” means the date on which the Committee certifies whether
the Performance Goals for a particular Performance Period have been met and
whether any reductions in the Maximum Awards should be made on account of the
degree of achievement of the Other Performance Goals. Absent extraordinary
circumstances that delay the finalization of the Company’s audited financial
statements for the Performance Period beyond March 14 of the year following the
close of such Performance Period, the Certification Date will be no later than
March 15 of the year following the close of the Performance Period.

(d) “Committee” means the Compensation Committee of the Board (or subcommittee
thereof), or such other committee of the Board (including, without limitation,
the full Board) to which the Board has delegated power to act under or pursuant
to the provisions of the 2012 Plan; provided, however, that for purposes of
administering the 2012 Plan with respect to Designated Participants who are or
may be deemed “covered employees” (as defined for purposes of Section 162(m) of
the Code), the “Committee” will be composed solely of two or more members of the
Board, each of whom is an “outside director” for purposes of Section 162(m) of
the Code.

(e) “Disability” means, with respect to a Designated Participant, the inability
of such Designated Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, as provided in Section 22(e)(3) and
409A(a)(2)(C)(i) of the Code.



--------------------------------------------------------------------------------

(f) “Designated Participant” means a key Employee of the Company or any other
Affiliate who is designated by the Committee in writing to participate in the
Program.

(g) “Employee” means any person treated as an employee (including an officer or
a member of the Board who is also treated as an employee) in the records of the
Company or an Affiliate.

(h) “Maximum Award” means a “restricted stock unit award” that covers the
maximum number of Shares that may be credited to a Designated Participant under
the Program in respect of a specified Performance Period if the applicable
Performance Goals are achieved at the levels set by the Committee during the
applicable Performance Period, if no exercise of negative discretion occurs as a
result of the application of the Other Performance Goals, and if the Designated
Participant continues to render service to the Company or any other Affiliate
during the entire Performance Period, through the Certification Date and any
subsequent vesting period thereafter.

(i) “Other Performance Goal” means a Performance Goal established by the
Committee under the 2012 Plan that may or may not be based on one or more of the
expressly specified Performance Criteria set forth in Section 13(mm) of the 2012
Plan.

(j) “Performance Goal” means a Performance Goal established by the Committee
under the 2012 Plan that is based on one or more of the expressly specified
Performance Criteria set forth in Section 13 (mm) of the 2012 Plan and that is
calculated in a manner that would allow for deductibility under Section 162(m)
of the Code.

(k) “Performance Period” means the period of time selected by the Committee over
which the attainment of one or more Performance Goals and Other Performance
Goals will be measured for the purpose of determining a Designated Participant’s
right to an Actual Award. At the discretion of the Committee, a Performance
Period may be divided into shorter periods (e.g., fiscal years of the Company)
over which the attainment of one or more Performance Goals or Other Performance
Goals will be measured.

(l) “Target Award” means the target number of Shares that would be credited to a
Designated Participant under the Program in respect of the Performance Period if
the Performance Goals are achieved at a target level specified by the Committee
and the Other Performance Goals are achieved. The Maximum Award is calculated by
reference to the Target Award.

3. How Awards Are Earned Under the Program.

(a) General Program Description. The Program provides the opportunity for
certain key Employees to earn Shares based on the performance of the Company. In
general, the Committee will select certain key Employees to participate in the
Program at the beginning of the Performance Period. Upon selection to
participate in the Program, each such Designated Participant will be granted a
Maximum Award reflecting the maximum number of Shares that the Designated
Participant will be eligible to earn and vest in as an Actual Award if
(i) specified levels of applicable Performance Goals are achieved during the
Performance Period, (ii) the Committee does not reduce the Maximum



--------------------------------------------------------------------------------

Award on account of the degree of achievement of the Other Performance Goals,
and (iii) the Designated Participant continues to be employed by the Company or
any other Affiliate during the entire Performance Period and through the
Certification Date and any subsequent additional vesting period. If the
Committee does reduce the Maximum Award on account of the degree of achievement
of applicable Other Performance Goals, the Actual Award for the Designated
Participant will be the applicable portion (or none) of the Shares subject to
the Maximum Award. If the specified minimum levels of the Performance Goals are
not achieved during the Performance Period, the Designated Participant will
forfeit his entire Maximum Award and not receive any Actual Award. The maximum
number of Shares that a Designated Participant may receive as an Actual Award
will in no event exceed the Maximum Award. As required by Section 3(d) of the
2012 Plan and in accordance with Section 162(m) of the Code, in no event may the
Maximum Award for any Designated Participant granted during a calendar year
exceed 3,000,000 Shares.

(b) Designated Participants. Each key Employee of the Company or any other
Affiliate who is designated by the Committee in writing for participation in the
Program for a particular Performance Period will be eligible for a Maximum Award
(in a size determined by the Committee) with respect to such Performance Period.
The Committee may designate a key Employee who commences service after the
beginning of a particular Performance Period as eligible to receive a prorated
Maximum Award for such Performance Period; provided, however, that
notwithstanding the foregoing, with respect to any such key Employee who is a
“covered employee” (as defined for purposes of Section 162(m) of the Code) who
commences service after the Committee has established the Performance Goals for
the Performance Period, the Committee must establish the Performance Goals and
Maximum Award applicable to such key Employee in writing no later than ninety
(90) days after such key Employee’s commencement of service (but in no event
after twenty-five percent (25%) of the shortened Performance Period has
elapsed), provided that the outcome of such Performance Goals is substantially
uncertain at such time. The determination as to whether an individual is a
Designated Participant will be made by the Committee, in its sole discretion,
and such determination will be binding and conclusive on all persons.

No Employee will have any right to (i) be a Designated Participant in the
Program in the current or any future year, (ii) continue as an Employee, or
(iii) be granted a Maximum Award or Actual Award under the Program. The Company
is not obligated to give uniform treatment (e.g., number of Shares subject to
Maximum Awards) to Employees or Designated Participants under the Program.
Participation in the Program as to a particular Performance Period does not
convey any right to participate in the Program as to any other Performance
Period.

(c) Performance Goals and Other Performance Goals. The Performance Goals and
Other Performance Goals, if applicable, for a particular Performance Period, and
their relative weights, will be determined by the Committee, in its sole
discretion. The Committee also may establish, in its sole discretion,
Performance Goals and Other Performance Goals for annual, quarterly or other
periods within the applicable Performance Period. The Performance Goals and
Other Performance Goals for a Performance Period or for shorter periods within a
Performance Period are not required to be identical to the Performance Goals and
Other Performance Goals for any other Performance Period or shorter period
within a Performance Period. The Committee may establish Performance Goals and
Other Performance Goals for the Company that differ from those established for
one or more other Affiliates and may establish different Performance Goals and
Other Performance Goals for each Designated Participant or for groups of
Designated Participants.



--------------------------------------------------------------------------------

4. Other Program Provisions.

(a) Distribution of Shares in Respect of Actual Awards. Assessment of actual
performance, determination of Actual Awards and the distribution of Shares in
respect of Actual Awards will be subject to (i) certification by the Committee
that the applicable Performance Goals and other terms of the Program have been
met, (ii) the Committee’s determination as to the appropriate reductions, if
any, in the amounts of the Maximum Awards in arriving at the amounts of the
Actual Awards, based on the levels of achievement of applicable Other
Performance Goals, and (iii) the completion of any subsequent additional vesting
period. Unless an Actual Award provides otherwise, Shares that are credited to a
Designated Participant as an Actual Award will generally be distributed to the
Designated Participant (or the Designated Participant’s heirs in the case of
death) within 30 days following the applicable vesting date. Notwithstanding the
foregoing, if the Company has provided a Designated Participant with a plan or
program by which to defer distribution of such Shares and the Designated
Participant has made an effective election to defer such distribution under such
plan or program, such Shares will be distributed to the Designated Participant
(or the Designated Participant’s heirs in the case of death) in accordance with
such election. The Company may, but is not required to, withhold Shares
otherwise deliverable to the Designated Participant in satisfaction of any
federal, state or local tax withholding obligation relating to the delivery of
Shares under the Actual Award, but the number of Shares so withheld will not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.

(b) Employment and Termination. In order to earn Shares in respect of an Actual
Award under the Program, a Designated Participant must be employed by the
Company or any other Affiliate during the entire Performance Period, through the
Certification Date, and for any subsequent additional vesting period, except as
otherwise provided under the terms of the applicable Award Agreement.

(c) No Employment or Service Rights. Nothing in the Program or any instrument
executed or any Maximum Award or Actual Award granted pursuant to the Program
will (i) confer upon any Employee or Designated Participant any right to
continue to be retained in the employ or service of the Company or any other
Affiliate, (ii) change the at-will employment relationship between the Company
or any other Affiliate and an Employee or Designated Participant, or
(iii) interfere with the right of the Company or any other Affiliate to
discharge any Employee, Designated Participant or other person at any time, with
or without cause, and with or without advance notice.

(d) Program Administration. The Committee will be responsible for all decisions
and recommendations regarding Program administration and retains final authority
regarding all aspects of Program administration, the resolution of any disputes,
and application of the Program in any respect to a Designated Participant. All
determinations and interpretations made by the Committee in good faith



--------------------------------------------------------------------------------

will not be subject to review by any person and will be final, binding and
conclusive on all persons. The Committee may, without notice, amend, suspend or
terminate the Program; provided, however, that no such action may adversely
affect any then outstanding Actual Award unless (i) expressly provided by the
Committee and (ii) with the consent of the Designated Participant, unless such
action is necessary to comply with any applicable law, regulation or rule or any
applicable future law, regulation, interpretation, ruling, or judicial decision.

(e) Restricted Stock Units; Stockholder Rights. Awards granted under this
Program are “restricted stock units”. As such, no Designated Participant will be
deemed to be the holder of, or to have any of the rights of a holder with
respect to, any Shares subject to a Maximum Award or an Actual Award (including,
without limitation, the right to receive dividends) unless and until such
Designated Participant has received an Actual Award under the Program, has
vested in the Shares subject to the Actual Award and has received delivery of
such Shares.

(f) Validity. If any provision of the Program is held invalid, void, or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provision of the Program.

(g) Governing Plan Document. The Program is subject to all the provisions of the
2012 Plan and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted by the
Committee, the Board or the Company pursuant to the 2012 Plan. In the event of
any conflict between the provisions of this Program and those of the 2012 Plan,
the provisions of the 2012 Plan will control unless necessary for compliance
with Section 162(m) of the Code.

(h) Recovery. Any amounts paid under this Program will be subject to recoupment
in accordance with any clawback policy that the Company is required to adopt
pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. No recovery of compensation under such a clawback policy
will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any plan of or agreement with
the Company.